                               Case 3:21-cv-05305-JSC Document 1-6 Filed 07/09/21 Page 1 of 2
 JS-CANO 44 (Rev I 0/2020)
                                                                                   CIVIL COVER SHEET
The JS-CA ND 44 civil euvcr shccl autl the !nform�1ion cui ;aincd herein ncilhcr rcr, lacc nor supplcmcn1 1hc 1ilin11 anti service arr,kaJings ur othc; p,i pers :1s required by law,
except as provided by local rult'!. of coun. 11,is form. opp roved in 111 origi nal form by 1hc Judicial Conference QI lhc l,;nitG<l S1a1�s in September 1 974. is required for the Clerk of
Court lo ini1ia1c the civil docket .,heel. /SH; INSTRUCTIONS ON N/'.,1,7 P.i G£ (U: T/1/S FORAl,J

I. (a) PLAINTIFFS Coin base, Inc.                                                                                 DEFENDANTS Modern Font Applications LLC

      County of Residence o f Fim Listed Plaintiff          San Francisco, CA
                                                                                                                  County of Residence of Fi rst Lis1ed Defendant
      (EXCEPT IN U.S Pl.AIN11Ff' CASES)                                                                           (IN US PLAINTIFF CASES ONLY)
      Allomeys /Firm Name, Addre.<S, and Telephone Number)                                                        NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED
     DavidS. Bloch
                                                                                                                  Attorneys (/} Known)
     Greenberg Traurig, LLP
     Four Embarcadero Center, Suite 3000
     San Frrmcisco, C4 9-11 I I

     BASIS OF JCJRISDICTION (P/(Jce an                     '-X" in One B(J.! Only)             III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptac, un -�r in Onc BoxJiJr P!ainriJ!
                                                                                                        (For {);,,,rsiry Ca.<c.< 011/;)                                         and One Boxfor Dcfc11da11!)
                                                                                                                                              PTF           DEF                                              PTF     DEF
           U.S. Govtmrnent Plaintiff              Federal QuestionX                                   Citizen orThis Slate                        I           I      !ncorporated or Principal Place            4       4
                                                  (US. Governmem Nol a Par1y)
                                                                                                                                                                     of Business ln This State
                                                                                                      Citizen uf Ane1thcr State                               2      lncurporalcd and Principal P(acc           5       5
           U.S. Government Dcfcnd•nt        4     Di\l\!r�tty                                                                                                        of Business (n Another Statc
                                                (fmlit·u/� Cirizensl1ip ofP1mies in hem fl!)
                                                                                                      Chizcn or Subject of a                                         For�ign Nation                                     6
                                                                                                      Foreign Country

 IV.        NATURE OF SUIT                 (Plare an "X" in One Box 011lv)
            CO;,,iTRACT                                         TORTS                                            FORFEITUREJP�SAL            n·                BANKRUPTCY                           OTHER STATUTES
      1 I O Insurance                     PERSONAL INJURY                      PERSONAL INJURY                   625 Drug Related Seizure of              422 Appeal 28 USC § 1 58                375 False Claims Acl
      1 20 Marine                                                                                                    Prup1'rty 2 1 USC § 8 8 1            423 Withdrawal 28 USC                   376 Qui Tum (3 1 USC
                                       JI O A i rp lane                      365 Personal !njury- Prnduct
       130 Miller Acl                  3 1 5 Airplane Product liability          Liabili,y                       6go Other                                    § 1 57                          I         § 372g(a))
      1 40 Negotiable Instrument                                             367 Health Carel                                                                                                     400 State Reapportionment
                                       320 Assault, Libel & S lander                                                        LABOR                           PROPERTY RIGHTS
      1 50 Recovery of                                                           Phan11a.ceuti1:al Personal                                                                                       4 1 0 Anti trust
                                       330 Federal Employers'                                                    7 1 0 Fair labur Standards Act           820 Cupyrights
            Overpayment Of                                                       Injury Prnduc1 Liability                                                                                         430 Banks and Banking
                                             Liability                                                           720 Labor/Managcmc.nl                    830 Palcnr)(
            Veteran •s Benefits                                              368 Asbestos Personal Injury
                                       340 Marine                                                                      Relations                                                         450 Commerce
                                                                                 Producl Liabili<y

                                                                                                                                                      I
      1 5 1 Medicare Act                                                                                                                                  835 Pr'J['if"t,<\�8�m/ ��ed New •
                                                                                                                                                                                         460 Deportation
                                       345 Marine Product Liability                                              740 R"ilway l .abur Act                                        ,          ,
     1 52 Recove,y of Defaulted
                                                                                                                                                                             i
                                                                             PERSONAL PROPERTY                                                                                           470 Racketeer Influenced &
                                       350 Motor Vehicle                                                         75 1 Family and Medical                   840 Trademark
            Student Loans (Excludes                                          370 Other Fraud
            Vctcrr..ns)                355 Mutor Vehicle Product                                                       Lcavr� Act                         880 Defend Trade Secrets         I  Con\Jpt Organi1ations

     1 53 Ri!covery of
                                             Liability                       3 7 1 Truth in l.cnding
                                                                             3 80 Other Pcrsunal l'ropcr!y
                                                                                                                 7go 0L'1er Labor litigation
                                                                                                                                                      I        Act o f 20 1 6            480 Consumer Credi1
                                                                                                                                                                                           '
                                                                                                                                                                                         485 Telephone Cor.sumcr


                                                                                                                                                                                           I
            Ovcipaymcnt                360 Other Personal Inju:y
                                       362 Pc,sunal lnju1y -Mcdical
                                                                                   Damage
                                                                                                                 7g I Employ�e Retirement
                                                                                                                       Income Security Act
                                                                                                                                                      I    SOCIAL SECURITY
                                                                                                                                                                                              Prorection Act
        of Veteran's Benefits                                                385 Property Damage Producl                                                  8 6 1 HI A ( 1395ft)
                                             Malrracticc                                                                                                                                 490 Cable/Sal TV
     1 60 Stockholders' Suits                                                      Liability                          IMMIGRATION                         862 Black Lung (92))           850 SecuriLies/Comrnodities/
     1 90 Other Contruct                                                                                        462 Naturali7ation                        863 DIWC/DIWW (405(g)J
     \gs Contract P1oduct Li•bili1y
                                            CJVJL RJGHTS                     PRISONER PETITIONS
                                                                                                                    Applicalion                           864 SSID Tille XV!
                                                                                                                                                                                           I  Exchange
                                                                                                                                                                                         890 Other Statutory Actions
                                       440 Other Civil Rights                                                                                         '
     1 96 Franchise
                                                                                HABEAS CORPUS                   465 O1her Immigration                     K6� RSl (40S(&))               89 l Agricultural Acts

                                                                                                                                                      I
                                       44 1 Voling                          463 Alien Dcrninec                      Actions                                                            I
       REAL PROPERTY                                                                                                                                       FEDERAL Til,X SUITS           893 Environml!ntal Miattcrs
                                       442 Employmcnl                       5 1 0 Motions to Vacate
  2 1 0 Land Condemnation                                                         Sentence                                                                                               895 Freedom of lnfomiation
                                       443 Housi ngl
                                                                                                                                                                                          I
                                                                                                                                                          870 Taxes [U.S. Plain1ilf ur
                                                                                                                                                                                              Act
  220 Foreclosure                           Accommodations                  530 General                                                               I          Ocfcndanl)
                                                                                                                                                                                         896 Arbitration
  230 Rent lease & Ejcctmcnt           �45 Amer. w/Disabilitics-            535 Death Penalty                                                             8 7 1 IRS-Third Party 26  use
                                            Employment                                                                                                          § 7609                   899 Adminisaative Procedure
  240 Torts 10 Land

                                                                                                                                                                                          I   Act/Review or Appeal of
                                                                                     OTHER
  245 fort Product Liability           446 Amer. w/Disabiliriccr-Olher
                                                                            540 Mandamus & Other                                                                                              Agency Decision
  290 A II Other Real Property         448 Education
                                                                            550 Civil Rights                                                                                             950 Constitutionality of Slale
                                                                            555 Prison Condition                                                                                              Statutes
                                                                            560 Civil Dc1ainee-
                                                                                Conditionli {Jf
                                                                                Confinement

V.         ORIGIN (Place an "X" i11 One Ba.Y 011/v)
  I Original         X           2     Removed from                      Remanded ti om         4     Reinstated or          5 Transfcrrcd from                          Mul iidisll ict               Multidistnct
        Proceeding                     State Court                       Appcll•te Cuuit              Reopened                   Another District (.1-pec{fo.i           Litigation-Transfer           Litigation-Direct File:


VI.        CAUSE OF            Cite 1he U.S. Civil Statute under which you arc filing (D1J not cite iuri.,·dictilJnal .rlatute., unle.« divcr.,itv): Brief dcscriDtion of cau,c:
           ACTION
                               Declaratory judgment of non-infringement; 28 U. S.C. . § § 2201 -2202 and 35 U.S.C. § 27 1
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                             CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, Fed. R. Civ. P.                                                                                  JURY DEMAND:             Yes  X    No


VIII. RELATED CASE(S),                                  JUDGE                                                          DOCKET NUMBER
      IF ANY (Sec in.1trucrio11.<).'
IX.       DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X" in One Box Only) SAN FRANCISCO/OAKLAND                                                                              X SAN JOSE                              EUREKA-MCKINLEYVILLE

DATE July 9, 2021                                       SIGNATURE OF ATTORNEY OF RECORD
Case 3:21-cv-05305-JSC Document 1-6 Filed 07/09/21 Page 2 of 2
